DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on February 18, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received February 18, 2021  (the “Response”) and the interview conduct December 22, 2020 (the “Interview”).
In response to the Response and the Interview, the previous rejections of claims 1–5 and 7–20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–5, 7, and 9–20 are pending.  

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered (see Response 12–14) but are now moot in view of the below new ground of rejection.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10, 11, 14–17, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Lyman et al. (US 10,334,396 B2; filed Sept. 21, 2018) in view of Smaldone et al. (US 2019/0332440 A1; filed Apr. 27, 2018).
Regarding claim 1, while Lyman teaches an apparatus (fig. a, item 115A; fig. 3, item 115) comprising: 
a processor (fig. 3, item 310); and
a memory (fig. 3, item 320) on which is stored machine readable instructions that are executable to cause the processor to:
receive a call request (“location data from a mobile device, such as mobile device 115, and determine from the location data a current physical location” at 9:41–43; fig. 7, items 710, 730; fig. 8, items 820, 830; “receiving, using the one or more servers, location data that indicates a first location of a mobile device” at claim 9) for a cloud-based service (“a mobile application” at 2:57 and claim 9; “For example, RedLaser (from eBay, Inc.  of San Jose, Calif.) is a mobile shopping application” at 3:19–20) from a user (fig. 1, item 110A);
based on the received call request, retrieve and execute a first policy (fig. 7, item 740; fig. 8, item 840; 10:63–11:7; 11:40–43) corresponding to the cloud-
providing a plurality of second policies (“each geofence (or type of geofence) can have a mobile application configuration associated with it” at 11:1–3; geofence items 610A–N at fig. 6) as candidate policy reroutes for rerouting the call request after the execution of the first policy, 
wherein the plurality of second policies are second configuration files (“selecting, using the one or more servers, a second configuration for the mobile application at the mobile device, the second configuration associated with the second child geofence” at claim 9; “mobile application configuration packages (e.g., files)” at 9:28–29) that provide different variations of a feature (features of the mobile application at the mobile device) of the cloud-based service based on conditions (the geographical locations of the user) of the user;
determine a geographical location (“receiving, using the one or more servers, additional location data that indicates a second location of the mobile device” at claim 9) of the user as one of the conditions of the user;
based on the geographical location of the user, select a particular second policy (“selecting, using the one or more servers, a second configuration for the mobile application at the mobile device, the second configuration associated with the second child geofence” at claim 9) of the plurality of second policies as a policy reroute to reroute the call request after the execution of the first policy;
retrieve (“transmitting the second configuration to the mobile device” at claim 9) the particular second policy;
apply the particular second policy on the cloud-based service to provide a particular variation of the feature of the cloud-based service as a result of the 
provide the cloud-based service (fig. 2, item 232; “one or more servers 230 may execute location based service (LBS) applications 232, which interoperate with software executing on the mobile device 115, to provide LBSs to a user” at 6:8–11) as a response to the call request (“location data from a mobile device, such as mobile device 115, and determine from the location data a current physical location” at 9:41–43; fig. 7, items 710, 730; fig. 8, items 820, 830) following the application of the particular second policy, with the particular variation of the feature of the cloud-based service,
Lyman does not teach the plurality of second policies are identified by the first policy.
Smaldone teaches a plurality of second policies identified by a first policy (“a policy can have sub-policies that are to be invoked based up on triggering conditions in the sub-policies.  For example, a policy can have a day-time execution sub-policy and a night-time execution sub-policy” at ¶ 15).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lyman’s plurality of second policies to identify Lyman’s first policy as taught by Smaldone “for dynamically allocating and reallocating system resources between production work tasks and administrative tasks using policies.”  Smaldone Abstract.
Regarding claim 2, Lyman teaches wherein the instructions are further executable to cause the processor to:
receive the first configuration file of the first policy and the second configuration files of the plurality of second policies from a tenant (fig. 5, item 520; “the generation module 520 is configured to generate mobile application configuration packages (e.g., files)” at 9:27–29) of the cloud-based service; and

Regarding claim 5, Lyman teaches wherein the feature comprises a background color, a popup display (“scanning a product may bring up promotional materials or a user guide for the product.  In yet other examples, scanning a product may result in adding that product to a shopping list or online wish list.  In some examples, the mobile application can include user configurable options for default responses within various locations, such as home, work, or individual retail stores (e.g., electronics store versus grocery store), among others.” at 3:29–37), or a sign-in page.
Regarding claim 7, Lyman teaches wherein each of the plurality of second policies corresponds to one of a plurality of execution plans (“each geofence (or type of geofence) can have a mobile application configuration associated with it” at 11:1–3; geofence items 610A–N at fig. 6) for the cloud-based service.
Regarding claim 10, Lyman teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
Regarding claims 11 and 15, claims 2 and 5, respectively, recite substantially similar features. Thus, references/arguments equivalent to those present for claims 2 and 5 are equally applicable to claims 11 and 15.
Regarding claim 14, Lyman teaches wherein applying the particular second policy comprises:
applying the particular second policy to cause a version (“selecting, using the one or more servers, a second configuration for the mobile application at the mobile device, the second configuration associated with the second child geofence” at claim 9; “alter the functionality of the mobile application at the mobile device based on the second location” at claim 9) of the cloud-based service 
Regarding claim 16, Lyman teaches wherein each of the plurality of second policies corresponds to one of a plurality of execution plans (“each geofence (or type of geofence) can have a mobile application configuration associated with it” at 11:1–3; geofence items 610A–N at fig. 6) for the cloud-based service (“a mobile application” at 2:57 and claim 9; “For example, RedLaser (from eBay, Inc.  of San Jose, Calif.) is a mobile shopping application” at 3:19–20), and wherein applying the particular second policy comprises:
applying the particular second policy (“alter the functionality of the mobile application at the mobile device based on the second location” at claim 9) to cause the cloud-based service (“a mobile application” at 2:57 and claim 9; “For example, RedLaser (from eBay, Inc.  of San Jose, Calif.) is a mobile shopping application” at 3:19–20) to be executed according to the execution plan corresponding to the particular second policy.
Regarding claim 17, Lyman teaches a computer readable medium (fig. 2, item 290) on which is stored machine readable instructions that when executed by a processor (fig. 2, item 230), cause the processor to perform operations according to claim 1. Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claims 19 and 20, claims 14 and 16, respectively, recite substantially similar features. Thus, references/arguments equivalent to those present for claims 14 and 16 are equally applicable to claims 19 and 20.

Claims 3, 12, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Lyman in view of Smaldone, and in further view of Fitzpatrick (US 2015/0215832 A1; filed Jan. 26, 2015).
Regarding claim 3, while Lyman teaches wherein the instructions are further 
select the particular second policy as the policy reroute from the candidate policy reroutes based on the geographical location of the user,
Lyman does not teach, in italics, (1) determining an attribute of the user; and (2) selecting the particular second policy as the policy reroute based on the attribute of the user and the geographical location of the user.
Fitzpatrick teaches determining an attribute of a user and selecting a particular policy based on the attribute of the user (“Wi-Fi network selection policies based upon their preferences and profiles (e.g., a student might select a “Cost Conscious” profile, and therefore may be offloaded more aggressively than a business person who selects a “Quality Focused” profile).” at ¶ 148).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lyman’s selection of the particular second policy as the policy reroute to be additionally based on a determined attribute of the user as taught by Fitzpatrick to provide the user with more refined policy that matches the user’s preferences.
Regarding claims 12 and 18, claim 3 recites substantially similar features. Thus, references/arguments equivalent to those present for claim 3 are equally applicable to claims 12 and 18 individually.

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Lyman in view of Smaldone, and in further view of Boyapati et al. (US 10,382,321 B1; filed Mar. 28, 2017).
Regarding claim 4, while Lyman teaches selecting the particular second policy (“selecting, using the one or more servers, a second configuration for the mobile application at the mobile device, the second configuration associated with the second child geofence” at claim 9) as the policy reroute of the first policy, 

Boyapati teaches arbitrarily selecting a policy as a policy reroute (6:16–33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lyman to arbitrarily select another one of the candidate policy reroutes as the policy reroute of the first policy as taught by Boyapati such that when a failure of the selected second policy occurs, the system automatically continues providing the cloud-based service using the arbitrarily selected policy reroute, thereby providing a more efficient cloud-based service.
Regarding claim 13, claim 4 recites substantially similar features. Thus, references/arguments equivalent to those present for claim 4 are equally applicable to claim 13.

Claim 9 is rejected under 35 U.S.C. § 103 as being obvious over Lyman in view of Smaldone, and in further view of Glover et al. (US 8,850,026 B2; filed May 6, 2013).
Regarding claim 9, while Lyman teaches wherein the first policy identifies the candidate policy reroutes based on location data included in the call request (“location data from a mobile device, such as mobile device 115, and determine from the location data a current physical location” at 9:41–43; fig. 7, items 710, 730; fig. 8, items 820, 830; “receiving, using the one or more servers, location data that indicates a first location of a mobile device” at claim),
Lyman does not teach the location data being a universal resource locator (URL). 
Glover teaches a URL (“the service user 106 may transmit a request with a destination specified as a web address or a Uniform Resource Locator (URL) corresponding to the service A” at 9:14–17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20160246624 A1; US 10372923 B2; US 20200036590 A1; and US 10637731 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449